Citation Nr: 1105751	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-40 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 24, 
2007, for a grant of service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to July 
1965.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for PTSD and assigned a 30 
percent rating, effective October 24, 2007.

In an October 2009 substantive appeal, the Veteran requested a 
hearing before the Board.  He subsequently withdrew his hearing 
request in written statements dated in October 2010 and December 
2010.  38 C.F.R. § 20.704 (2010).  Therefore, the Board will 
proceed with adjudication of this appeal.

As a preliminary matter, the Board notes that the Veteran has 
used the phrase "clear and unmistakable error" in communications 
with his congressman.  A review of the record shows that, 
although the Veteran uses the term clear and unmistakable error 
(CUE), he has not raised an error of fact or law requiring 
revision in an earlier final decision.  Rather, his claim appears 
to be that the clear and unmistakable error was that the military 
failed to inform him of his psychiatric disorder, or 
alternatively, to properly diagnose his psychiatric disorder, at 
the time of his separation from service.  Actions by the military 
would not constitute CUE in any VA decision.  Accordingly, no 
remand or referral to address a claim of CUE is necessary.

The issues of entitlement to an initial rating in excess of 30 
percent for PTSD and entitlement to TDIU are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An October 1980 rating decision denied service connection for 
emotional instability, called a personality disorder.  The 
Veteran did not file a timely appeal and the decision became 
final.  

2.  An April 2004 rating decision declined to reopen a claim for 
service connection for a psychiatric disorder, claimed as 
schizoid personality disorder, based on lack of new and material 
evidence.  The Veteran did not timely appeal and the decision 
became final.

3.  On October 24, 2007, VA received a new application to reopen 
a claim for service connection for a psychiatric disorder, 
claimed as schizotypal personality disorder.

4.  An October 2009 rating decision granted service connection 
for PTSD effective October 24, 2007.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision which declined to reopen a 
claim for service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103 (2010).

2.  The criteria for an effective date earlier than October 24, 
2007, for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an effective date 
earlier than October 24, 2007 for a grant of service connection 
for PTSD.  Specifically, the Veteran asserts that he is entitled 
to an effective date as early as October 1995, when he was 
determined to be disabled for the purposes of nonservice-
connected pension benefits.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 C.F.R. § 3.156 (2010).  Generally, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  The effective 
date for claims based on new and material evidence received after 
the final disallowance is the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(2) (2010).

A review of the record shows that the Veteran was initially 
denied service connection for a psychiatric disorder, claimed as 
emotional instability, by an October 1980 rating decision.  The 
Veteran did not appeal that decision and it became final.  
Thereafter, the Veteran made several unsuccessful attempts to 
reopen his claim.  The RO declined to reopen a claim for service 
connection for a psychiatric condition in December 1992, January 
1996, July 1996, and December 1996.  In May 1997, the Veteran 
filed a notice of disagreement with respect to the December 1996 
decision, and a statement of the case was issued in October 1997.  
However, the Veteran did not perfect an appeal and the decision 
became final.  

In January 1999, the Veteran again filed a petition to reopen a 
claim for service connection for a psychiatric condition, claimed 
as a nervous condition or schizophrenia.  In March 1999, the RO 
determined that new and material evidence had not been submitted 
and declined to reopen the Veteran's claim.  In April 1999, the 
Veteran's Congressman forwarded a statement from the Veteran 
expressing his desire to appeal the denial.  That communication 
constituted a valid notice of disagreement.  38 C.F.R. §20.201 
(2010).  However, a statement of the case was never issued and 
the claim remained pending.  Manlincon v. West, 12, Vet. App. 238 
(1999)

Thereafter, in December 2003, the Veteran filed a petition to 
reopen a claim for service connection for a psychiatric 
condition, claimed as schizoid personality disorder.  That claim 
was denied by an April 2004 rating decision.  The Veteran 
thereafter had one year to file a notice of disagreement.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 20.302 (2010).  When he 
failed to submit a timely disagreement with the April 2004 rating 
decision, it became final, as to the claim filed in December 2003 
and as to the claim pending from January 1999.  38 C.F.R. 
§ 20.1103 (2010).

Thereafter, the earliest document that can be construed as a 
request to reopen a claim for service connection for a 
psychiatric disability was received by the RO on October 24, 
2007.  Thus, that is the earliest date from which the Veteran's 
claim for service connection for PTSD can be granted.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2010).  

The Board acknowledges the Veteran's contention that he is 
entitled to an effective date of October 1995 based on a VA 
determination that he was disabled for purposes of pension, in 
part due to his psychiatric condition.  However, that contention 
has no legal merit.  The record shows that, although the Veteran 
may have had a psychiatric disorder prior to October 24, 2007, 
and filed claims for service connection for a psychiatric 
disorder in November 1992, October 1995, May 1996, January 1999, 
and December 2003, those claims were finally denied.  As such, 
the earliest effective date for the grant of a reopened claim is 
the later of the date of receipt of the new claim following the 
last final denial, or the date entitlement arose.  In this case, 
the later date is the receipt of the application to reopen, or 
October 24, 2007.

The Board does note that the Veteran's January 1999 claim for 
service connection for a psychiatric disorder was denied in March 
1999 and he filed an April 1999 notice of disagreement.  However, 
no statement of the case was issued following that notice of 
disagreement.  Even if the Board were to find that the January 
1999 claim remained open, the effective date would not be 
earlier.  The effective date is the later of the date of claim to 
reopen or the date entitlement arose.  The evidence of record did 
not support a finding that the Veteran had a psychiatric disorder 
that was incurred in service until the date of a March 25, 2008, 
VA letter that diagnosed PTSD due to military sexual trauma.  
Prior to that date, the evidence did not show that he had a 
psychiatric disorder as the result of military sexual trauma.  In 
fact, that claimed stressor of being brutally cleaned due to poor 
hygiene was first reported in the Veteran's October 24, 2007, 
claim, which is the basis for the assignment of the current 
effective date.  Therefore, even were the January 1999 claim to 
have remained open due to the Veteran having filed a notice of 
disagreement, the effective date could not be earlier than 
October 24, 2007, because the evidence prior to that date did not 
show medical diagnosis of PTSD due to military sexual trauma, and 
thus entitlement did not arise prior to that date.

The Board find the preponderance of the evidence is against the 
assignment of an earlier effective date as the RO has already 
assigned the earliest possible effective date for the grant of 
benefits.  While the Board sympathizes with the Veteran's 
position, the Board is bound by the law and is without authority 
to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Therefore, the Board finds that the preponderance of the evidence 
is against the claim for an earlier effective date and that claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
effective date assigned following the grant of entitlement to 
service connection for PTSD.  Once a claim is granted it is 
substantiated and additional notice is not required.  Thus, any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the record reflects that VA associated 
with the claims file the Veteran's VA treatment records and 
afforded him a VA examination with respect to his claim in 
October 2008.  The Board finds that those actions have satisfied 
VA's duty to assist and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).
As such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will 
not be prejudiced as a result of the Board's adjudication of his 
claim.
ORDER

Entitlement to an effective date earlier than October 24, 2007, 
for a grant of service connection for PTSD is denied.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim for an initial rating in excess of 30 percent for 
PTSD.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  The Board regrets the additional 
delay that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the claims 
requires additional development.

In written statements, the Veteran contends that he is entitled 
to a rating in excess of 30 percent for his PTSD.  Specifically, 
he asserts that he has been rendered unemployable as a result of 
his psychiatric disorder.

In support of his claim, the Veteran has submitted VA treatment 
records suggesting that he is unemployable due to his disability.  
A February 2009 VA treatment record shows a diagnosis of PTSD, a 
GAF score of 55, and a notation that the examiner did not see the 
Veteran as capable of being in a competitive job environment.  A 
May 2008 VA treatment record also shows a diagnosis of PTSD and a 
GAF score of 49.

The Veteran's most recent examination was in October 2008, at 
which time he was assigned a GAF score of 60.  VA's duty to 
assist includes a duty to provide a medical examination or obtain 
a medical opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  Additionally, once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate examination or notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Here, the Veteran's last examination is not overly stale.  
However, clinical and lay evidence documents ongoing treatment 
for PTSD and indicates that his condition has worsened since the 
date of that examination.  In addition, new evidence received 
subsequent to the October 2008 examination suggests that the 
Veteran is unemployable due to his PTSD, and the October 2008 
examiner did not have the opportunity to consider that evidence.  

The Board also finds that the October 2008 examination is 
inadequate for rating purposes because the examiner's conclusions 
are not supported by adequate rationale and the examiner failed 
to discuss positive evidence in support of the Veteran's claim.  
Specifically, the examiner concluded that the Veteran's PTSD 
symptoms did not appear to cause any occupational impairment 
because the Veteran had employment difficulties prior to when he 
began to notice his PTSD symptoms.  That conclusion fails to 
address whether the Veteran's PTSD symptoms, independent of other 
causes, have an adverse impact on his employability.  It also 
fails to account for the possibility that the Veteran suffered 
from PTSD prior to when he first noticed manifestation of his 
symptoms.  In that regard, the October 2008 examination report 
does not indicate a report of employment difficulties prior to 
military service.  Finally, the examiner failed to address a July 
1997 VA examination which found vocational impairment related to 
psychiatric symptoms, and a June 1994 medical employability 
evaluation which noted that the Veteran could not work with 
people, had difficulty with interpersonal relationships, and 
heard voices.

Because there may have been a significant change in the Veteran's 
condition, and due to the inadequacy of the October 2008 
examination report, the Board finds that a new examination is 
necessary to fully and fairly assess the merits of his claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, that new VA 
examination and opinion should include a review of all pertinent 
evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  
Furthermore, in light of the aforementioned clinical and lay 
evidence, that examination should include specific findings 
regarding the impact of the Veteran's service-connected 
psychiatric disability on his occupational and social 
functioning.  

Additionally, VA medical records appear to be outstanding, as 
there are references in the claims file to VA treatment for which 
there are no associated records.  An August 2008 statement from 
the Veteran indicates that he was being treated at the Bay Pines 
VA medical center (VAMC) and that he completed a 12-week group 
therapy program for personal trauma.  However, no records showing 
group therapy have been associated with the claims file.  In 
addition, a February 2009 VA treatment note indicates that the 
Veteran was last seen in January 2009, but there are no VA 
treatment records in the claims file dated in January 2009.  The 
Board also observes that the only VA treatment records in the 
claims file since the Veteran's grant of service connection have 
been submitted by the Veteran.  Therefore, the Board finds that 
efforts to obtain those records should be made on remand.  
38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Lastly, a claim for a total disability rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
that claim is raised by the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In this case, although a claim for individual 
unemployability was previously raised by the Veteran and denied 
by an unappealed April 2009 rating decision, the Board finds that 
the issue of entitlement to a TDIU rating has been raised by the 
record, because subsequent to that denial, the Veteran has 
provided evidence that he is unemployable due to his PTSD, 
raising a new claim for TDIU which is considered part of this 
appeal.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

In this case, the Veteran has been granted a 30 percent 
disability rating for PTSD.  As he is only service-connected for 
PTSD, his combined disability rating is also 30 percent.  38 
C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  
Therefore, he does not meet the minimum schedular percentage 
criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  The issue, 
then, is whether the Veteran's service-connected disability 
nevertheless prohibits him from securing and following gainful 
employment, such that a TDIU rating may be assigned pursuant to 
38 C.F.R. § 4.16(b) (2010). 

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected disability, 
is no longer able to be employed or whether he is more generally 
unemployable.  It does not appear that an examiner has yet been 
asked to render an opinion as to the overall effect of the 
Veteran's service-connected psychiatric disability on his ability 
to obtain and retain employment.  Therefore, the prudent and 
thorough course of action is to afford the Veteran an examination 
to ascertain the impact of his service-connected psychiatric 
disability on his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all medical records from the Bay 
Pines VAMC from October 2007 to the 
present. 

2.  After obtaining the above records, 
schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected psychiatric disability.  
The claims folder should be reviewed by 
the examiner, and the examination report 
should note that review.  The examiner 
should provide a complete rationale for 
all conclusions reached and should discuss 
those findings in relation to the 
pertinent evidence of record, particularly 
the Veteran's previous VA examination 
conducted in October 2008 and his 
subsequent treatment for PTSD.  
Additionally, the examiner should provide 
a full multi-axial diagnosis pursuant to 
DSM-IV, to include a GAF score.  All signs 
and symptoms of any psychiatric disability 
should be reported in detail.  The 
examiner should also describe the overall 
impact of the Veteran's psychiatric 
problems on his occupational and social 
functioning.  Specifically, the examiner 
should opine as to whether the Veteran's 
service-connected psychiatric disability, 
without consideration of any nonservice-
connected disabilities, renders him unable 
to secure or follow a substantially 
gainful occupation.

3.  Then, readjudicate the claim, 
including consideration of the propriety 
of the Veteran's initial rating based on 
the entirety of the evidence.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


